Name: Commission Regulation (EC) NoÃ 1137/2006 of 26 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 27.7.2006 EN Official Journal of the European Union L 205/13 COMMISSION REGULATION (EC) No 1137/2006 of 26 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 27 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 26 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 71,2 096 41,9 999 56,6 0707 00 05 052 83,9 388 52,4 524 46,9 999 61,1 0709 90 70 052 84,0 999 84,0 0805 50 10 388 59,2 524 50,6 528 40,2 999 50,0 0806 10 10 052 132,8 204 133,8 220 136,8 388 8,7 400 200,9 508 94,8 512 107,8 624 158,2 999 121,7 0808 10 80 388 94,4 400 102,7 404 125,7 508 85,6 512 93,5 524 67,7 528 81,5 720 78,9 800 152,2 804 100,2 999 98,2 0808 20 50 052 70,3 388 101,4 512 94,2 528 100,4 720 30,0 804 128,9 999 87,5 0809 10 00 052 145,6 999 145,6 0809 20 95 052 280,2 400 389,1 999 334,7 0809 30 10, 0809 30 90 052 143,6 999 143,6 0809 40 05 093 69,6 098 88,9 624 132,1 999 96,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.